DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over SO et al. (US Pub. 2018/0358101) in view of Applicant’s Admitted Prior Art (AAPA). 
Regarding claim 1, Fig. 4 of SO discloses a multi-layer vector-matrix multiplication (VMM) apparatus comprising:  
5a three-dimensional (3D) NAND flash structure [clearly shows in Fig. 4] comprising: 
at least one first transistor array layer [layer controls by WL1] coupled to a plurality of bit lines [BL1 to BL3] and comprising: 
a plurality of first transistors [transistors that has gate connect to WL1] configured to store at least one first weight matrix [each cell stores data]; and  
10a plurality of first word lines [WL1] configured to receive a plurality of selection voltages [voltage from 130 in Fig. 2] corresponding to at least one first input vector; and 
at least one second transistor array layer [transistors with gates connects to WL2] coupled between the at least one first transistor array layer [WL1] and a plurality of source 15lines [SSL1 to SSL3] and comprising: 
a plurality of second transistors [transistors with gates connects to WL2] configured to store at least one second weight matrix [each transistor of second layer stores second data]; and 
a plurality of second word lines [WL2] configured to receive the plurality of selection voltages [voltages from 130 in Fig. 2] corresponding to at 20least one second input vector; and 
a control circuit [120 in Fig. 2] configured to: 
SO discloses a 3D NAND flash memory having first and second transistor array layers, but does not specifically disclose cause the at least one first transistor array layer to perform at least one first VMM operation to multiply the at least one first input vector with the at least one first weight matrix, 25cause the at least one second transistor array layer to perform at least one second VMM operation to multiply the at least one second input vector with the at least one second weight matrix. However, Fig. 1 of AAPA discloses cause the at least one first transistor array layer [LAYER 1 NEURONS] to perform at least one first VMM operation to multiply the at least one first input vector [INPUTS] with the at least one first weight matrix [20(1) to 20(3)], 25cause the at least one second transistor array layer [LAYER 2 NEURONS] to perform at least one second VMM operation to multiply the at least one second input vector [INPUTS] with the at least one second weight matrix [22(1) to 22(3)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of AAPA’s neural memory network operation by multiplying input with weight matrix to the teaching of SO’s 3D NAND memory array such that SO’s memory device can operate as a deep neural network operation while having smaller footprint [AAPA paragraph 0024].
Regarding claim 2, Fig. 4 of SO wherein the control circuit [120 in Fig. 2] is further configured to cause the at least one first transistor array layer [layer connects to WL1] to performM18-166P-US118 the at least one first VMM operation prior [the controller is capable of performing memory operation on WL1 prior to perform memory operation on WL2] to causing the at least one second transistor array layer [layer connects to WL2] to perform the at least one second VMM operation.
Regarding claim 3, Fig. 4 of SO discloses wherein the control circuit [120 in Fig. 2] is 5further configured to couple the plurality of bit lines [BL1 to BL3] to a ground [through GSL1 to GSL3] and provide a read voltage [paragraph 0041, any voltage during reading operation is considered a read voltage] to the plurality of source lines [SSL1 to SSL3] during the at least one first VMM operation and the at least one second VMM operation.
Regarding claim 4, Fig. 4 of SO discloses wherein the control circuit [120 in Fig. 2] is 10further configured to: concurrently enable the at least one first transistor array layer [since only one column function at a time, not all transistors connects to WL1 will be active. Therefore, it is inherent that one transistor is active while others are inactive] and disable the at least one second transistor array layer to cause the at least one first transistor array layer to perform the at least one first VMM operation; and  15concurrently disable the at least one first transistor array layer and enable the at least one second transistor array layer [since only one column function at a time, not all transistors connects to WL2 will be active. Therefore, it is inherent that one transistor is active while others are inactive] to cause the at least one second transistor array layer to perform the at least one second VMM operation.
Regarding claim 5, Fig. 4 of SO discloses wherein the control circuit comprises: a first decoder [140 in Fig. 2] configured to enable the at least one first transistor array layer to cause the plurality of selection voltages to be provided to the plurality of first word lines [WL1 to WL8], respectively, to perform the at least 25one first VMM operation; and a second decoder [same as 140 in Fig. 2] configured to provide a passage voltage to the plurality of second word lines [WL2 to WL8] to disable the at least one second transistor array layer concurrent to the first decoder enabling the at least one first transistor array layer.
Regarding claim 6, Fig. 4 of SO discloses the first decoder [140 in Fig. 2] is further configured to enable the at least one second transistor array layer [one of transistor connects to WL2] to cause the plurality of selection voltages to be provided to the plurality of second word lines [WL2], respectively, to 5perform the at least one second VMM operation; and the second decoder [same as or similar to 140 in Fig. 2] is further configured to provide the passage voltage to the plurality of first word lines [WL1] to disable the at least one first transistor array [one of transistor connect to WL1] layer concurrent to the first decoder enabling the at least one second transistor array layer.
Regarding claim 7, Fig. 2 of SO discloses wherein the first decoder and the second decoder are integrated into a single decoder circuit [140].
Regarding claims 10 and 17, SO discloses all claimed invention, but does not specifically disclose the plurality of first transistors is configured to: store the at least one first weight matrix as a plurality of first channel conductances; and multiply the plurality of selection voltages with the plurality of first 10channel conductances in the at least one first VMM operation to generate a plurality of first currents; and the plurality of second transistors is configured to: store the at least one second weight matrix as a plurality of second channel conductances; and  15multiply the plurality of selection voltages with the plurality of second channel conductances in the at least one second VMM operation to generate a plurality of second currents. However, Fig. 1 of AAPA discloses the plurality of first transistors [14] is configured to: store the at least one first weight matrix [20(1) to 20(3)] as a plurality of first channel conductances; and multiply the plurality of selection voltages with the plurality of first 10channel conductances [as shows in W1] in the at least one first VMM operation to generate a plurality of first currents [W211 to W233] ; and the plurality of second transistors [16] is configured to: store the at least one second weight matrix [22(1) to 22(3)] as a plurality of second channel conductances; and  15multiply the plurality of selection voltages with the plurality of second channel conductances in the at least one second VMM operation to generate a plurality of second currents [OUTPUT-1 to OUTPUT-3].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of AAPA’s neural memory network operation by multiplying input with weight matrix to the teaching of SO’s 3D NAND memory array such that SO’s memory device can operate as a deep neural network operation while having smaller footprint [AAPA paragraph 0024].
Regarding claims 11 and 12, SO discloses all claimed invention, but does not specifically disclose a 20transformation circuit configured to sense and transform the plurality of first currents into the at least one second input vector and wherein the transformation circuit is further configured to sense and transform the plurality of second 25currents into an output vector. However, Fig. 1 of AAPA discloses a 20transformation circuit configured to sense and transform the plurality of first currents into the at least one second input vector [as shows in Fig. 1, the currents from LAYER1 NEURONS are transformed into put current for LAYER 2 NEURONS] and wherein the transformation circuit is further configured to sense and transform the plurality of second 25currents into an output vector [OUTPUT-1 to OUTPUT-3]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of AAPA’s neural memory network operation by multiplying input with weight matrix to the teaching of SO’s 3D NAND memory array such that SO’s memory device can operate as a deep neural network operation while having smaller footprint [AAPA paragraph 0024].
Regarding claims 13 and 18, Fig. 4 of SO discloses wherein: the plurality of first transistors [transistors connect to WL1] in the at least one first transistor array layer is organized into a plurality of rows [3 rows of WL1] and a plurality of columns [columns associates with BL1 to BL3], the 30plurality of rows in the at least one first transistor array layer is coupled to the plurality of first word lines [WL1 divided into 3 WL1], respectively; and  M18-166P-US121 the plurality of second transistors in the at least one second transistor array layer [WL2]  is organized into the plurality of rows [3 rows of WL2] and the plurality of columns, the plurality of rows in the at least one second transistor array layer is coupled to the plurality of second word lines [WL2], 5respectively.
Regarding claims 14 and 19, Fig. 4 of SO discloses each of the plurality of rows in the at least one first transistor array layer comprises one or more first transistors [transistors connect to WL1] among the plurality of first 10transistors, the one or more first transistors comprise one or more first gate electrodes [each transistor has gate connects to WL1] coupled to a respective first word line [WL1] among the plurality of first word lines; and each of the plurality of rows in the at least one second transistor array layer comprises one or more second transistors [transistors connect to WL2] among the plurality 15of second transistors, the one or more second transistors comprise one or more second gate electrodes [each second transistor has gates connect to WL2] coupled to a respective second word line among the plurality of second word lines [WL2].
Regarding claim 15, Fig. 4 of SO discloses a three-dimensional (3D) NAND flash structure comprising:  
20at least one first transistor array layer [transistors connect to WL1] coupled to a plurality of bit lines [BL1 to BL3] and comprising: 
a plurality of first transistors configured to store at least one first weight matrix [each transistor is a memory cell stores data]; and 
a plurality of first word lines [WL1] configured to receive a plurality of 25selection voltages [voltages from 130 in Fig. 2] corresponding to at least one first input vector; and 
at least one second transistor array layer [layer associates with WL2] coupled between the at least one first transistor array layer [WL1] and a plurality of source lines [SSL1 to SSL3] and comprising:  
30a plurality of second transistors configured to store at least one second weight matrix [each second transistor is a memory cell stores data]; and  M18-166P-US122 
a plurality of second word lines [WL2] configured to receive the plurality of selection voltages [from 130 in Fig. 2] corresponding to at least one second input vector.
SO does not specifically disclose 5the at least one first transistor array layer is configured to perform at least one first VMM operation to multiply the at least one first input vector with the at least one first weight matrix; and the at least one second transistor array layer is configured to perform at least one second VMM operation to multiply the 10at least one second input vector with the at least one second weight matrix. However, Fig. 1 of AAPA discloses  5the at least one first transistor array layer is configured to perform at least one first VMM operation to multiply [as shows in W1] the at least one first input vector [INPUTS] with the at least one first weight matrix [20(1) to 20(3)]; and the at least one second transistor array layer [LAYER 2 NEURONS] is configured to perform at least one second VMM operation to multiply [W2] the 10at least one second input vector with the at least one second weight matrix [22(1) to 22(3)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of AAPA’s neural memory network operation by multiplying input with weight matrix to the teaching of SO’s 3D NAND memory array such that SO’s memory device can operate as a deep neural network operation while having smaller footprint [AAPA paragraph 0024].
Regarding claim 16, Fig. 4 of SO discloses wherein: the at least one first transistor array layer is configured to perform the at 15least one first VMM operation in response to receiving the plurality of selection voltages [provides by 130 in Fig. 2] via the plurality of first word lines [WL1]; and the at least one second transistor array layer is configured to perform the at least one second VMM operation in response to receiving the plurality of selection voltages [voltages provide by 130 in Fig. 2] via the plurality of second word lines [WL2].
Regarding claim 20, Fig. 4 of SO discloses wherein each of the plurality of first transistors and the plurality of second transistors is a transistor selected from 30the group consisting of: a floating-gate transistor [paragraph 0003, flash memory is a floating gate transistor], a charge-trapping transistor, and a ferroelectric transistor.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over SO et al. (US Pub. 2018/0358101) in view of Applicant’s Admitted Prior Art (AAPA) and further in view of Chowdhury et al. (US Pub. 2017/0278571).
Regarding claim 8, SO in view of AAPA discloses all claimed invention, but does not specifically disclose the second decoder is further configured to generate the passage voltage higher than any of the plurality of selection voltages; and the control circuit is further configured to generate the read voltage lower than any of the plurality of selection voltages. However, Fig. 13 of Chowdhury discloses a read operation of a nand memory device having passage voltage higher [Vpass = 8V] than any of the plurality of selection voltages [SGD2 = 3V]; and the control circuit is further configured to generate the read voltage [Vread = 0V] lower than any of the plurality of selection voltages [3V].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Chowdhury’s reading voltages to the teaching of SO’s 3D NAND memory array such that SO’s memory device can improve reading operation.

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 9, the prior art does not teach or suggest either alone or in combination wherein the control circuit further comprises a controller configured to: cause the at least one first input vector to be provided to the plurality of first word lines, respectively, concurrent to controlling the first decoder to enable the at least one first transistor array layer;  25cause the passage voltage to be provided to the plurality of second word lines concurrent to controlling the second decoder to disable the at least one second transistor array layer; cause the at least one second input vector to be provided to the plurality of second word lines, respectively, concurrent to controlling the first 30decoder to enable the at least one second transistor array layer; and M18-166P-US120 cause the passage voltage to be provided to the plurality of first word lines concurrent to controlling the second decoder to disable the at least one first transistor array layer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHAN T TRAN whose telephone number is (571)272-8709. The examiner can normally be reached MON-FRI, 9AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHAN TRAN/Primary Examiner, Art Unit 2825